Citation Nr: 1718893	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for asbestosis with bronchial asthma, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1944 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Evidence Intake Center in Newman, Georgia.  The Veteran's claims file is currently under the jurisdiction of the Milwaukee, Wisconsin Regional Office (RO).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's asbestosis with bronchial asthma has not manifested in FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent or at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

2.  The Veteran's asbestosis with bronchial asthma has not been manifested by FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asbestosis with bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.96, 4.97, Diagnostic Codes 6602 and 6833 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In this case, the Veteran seeks a rating in excess of 30 percent for his service-connected asbestosis with bronchial asthma, rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Diagnostic Code 6602 provides for a 30 percent evaluation for FEV-1 of 56 to 70 percent predicted or FEV-1/FVCX of 56 to 70 percent or DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is warranted with FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran's asbestosis with bronchial asthma can also be rated under Diagnostic Code 6833 which provides that a 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 kl/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

If the DLCO (SB) test is not of record, an evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When the pulmonary function tests are not consistent with clinical findings, an evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96 (d)(3).

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96.

Pursuant to 38 C.F.R. § 4.96 (a), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96 (a).  

In this case the Veteran was scheduled for a VA examination relating to his asbestosis with bronchial asthma in April 2015.  However, the Veteran failed to appear.  Based partially on the Veteran's failure to appear at his April 2015 VA examination the RO continued the Veteran's evaluation of asbestosis with bronchial asthma as 30 percent disabling.  The Board notes that the VA's duty to assist is not a one-way street.  If a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran underwent a VA examination in April 2016.  During the examination the Veteran reported that he used his MDI symbicort 2 puffs on a daily basis.  On physical examination the VA examiner noted audible wheezing, long expiratory phase, and crackles of the posterior chest.  The Veteran stated his condition does not require the use of oral or parenteral corticosteroid medications.   The Veteran further stated he does not require outpatient oxygen therapy.  Additionally, the Veteran stated he has not had any physician visits for required care of exacerbations.  The Veteran refused to take the Pulmonary Function Tests (PFTs).  The examiner reported the Veteran said "I am not doing that test, the last time it almost killed me and all that young lady kept yelling at me was 'blow, blow, blow, keep blowing out.'  I had nothing else to blow out, I was empty, it really upset me and I'm not doing that test again." 

The Board acknowledges that the April 2016 VA examiner did not provide a PFT test.  However, this was simply not possible for the Veteran.  Therefore, the Board finds that the April 2016 VA examination is adequate for rating purposes.  

Simply stated, this is the best we can do.

Upon review of the medical evidence, it does not show that the Veteran's respiratory disability results in a post-bronchodilator FEV-1 that is 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent.  Further, the Veteran has not stated and the medical evidence does not show that he has at least monthly visits to a physician for required care of exacerbations.  His condition does not require intermittent courses of systemic corticosteroids.  Consequently, the Board finds that a rating in excess of 30 percent for asbestosis with bronchial asthma is not warranted under Diagnostic Code 6602.

The Board also considered whether the Veteran is entitled to a higher rating under Diagnostic Code 6833.  However, upon review of the medical evidence, it does not show that the Veteran's respiratory disability results in FVC that is 50 to 64 percent predicted or DCLO (SB) of 40 to 55 percent predicted.  Further, the Veteran does not have a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  As such, the Board finds that a rating in excess of 30 percent for asbestosis with bronchial asthma is not warranted under Diagnostic Code 6833.      

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected asbestosis with bronchial asthma at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

It is important for the Veteran to understand that there is no dispute that the Veteran is having problems with this disability.  The only question is the degree of the problem.  It is his statements that provide the basis for the current evaluation, which very generally indicate a significant problem, which is why a 30% rating has been granted.  Without these problems, there would be no basis for the 30% finding. 
 
The Board therefore finds that the criteria for a higher rating for the Veteran's asbestosis with bronchial asthma have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to a rating in excess of 30 percent for asbestosis with bronchial asthma is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


